                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF NEW YORK


 JOSHUA SCHMITT, Individually and on              Civil Action No.: 1:20-cv-06028-NGG-SJB
 Behalf of All Others Similarly Situated,

                             Plaintiff,           MEMORANDUM OF LAW IN SUPPORT
                                                  OF MOTION FOR APPOINTMENT OF
               v.                                 LEAD PLAINTIFF AND APPROVAL OF
                                                  SELECTION OF LEAD COUNSEL
 CHINA XD PLASTICS COMPANY,                       PURSUANT TO PSLRA 15 U.S.C. §78U-
 LIMITED, FAITH DAWN LIMITED, FAITH               4(a)(3)(B)
 HORIZON, INC., XD ENGINEERING
 PLASTICS COMPANY LIMITED, JIE HAN,
 TAYLOR ZHANG, LINYUAN ZHAI, HUIYI
 CHEN and GUANBAO HUANG,

                             Defendants.




                                            SQUITIERI & FEARON, LLP
                                            Olimpio Lee Squitieri
                                            32 East 57th Street
                                            12th Floor
                                            New York, New York 10022
                                            Tel: (212) 421-6492
                                            Fax: (212) 421-6553
                                            Email: lee@sfclasslaw.com


                                            Attorneys for Plaintiff

Dated: April 30, 2021
         Plaintiff Joshua Schmitt (“Schmitt”) respectfully submits this memorandum of law in support

of Plaintiff’s motion for an Order, pursuant to Securities Exchange Act of 1934 (the “Exchange

Act”), as amended by the Private Securities Litigation Reform Act of 1995 (the “PSLRA”):

         (a)    appointing Plaintiff as Lead Plaintiff for the class of all purchasers or acquirers of the

securities of China XD Plastics Company (“China XD” or the “Company”) before September 30,

2020 (the “Class Period”); and

         (b)    approving Plaintiff’s selection of Squitieri & Fearon, LLP as Lead Counsel for the

Class.

                            INTRODUCTION AND BACKGROUND

         On February 17, 2021, an amended class action complaint (the “Am. Cmplt.”) was filed in

the United States District Court for the Eastern District of New York. Case No. 1:20-cv-06028-

NGG-SJB, Dkt. No. 19. The Amended Complaint was the first time this action was filed as a

“covered” class action under the PSLRA. On March 2, 2021, less than the 20 days prescribed by

the PSLRA, a notice was published pursuant to the PSLRA advising class members of, inter alia,

the allegations and claims in the Am. Cmplt., the Class Period, and advising class members of their

option to seek appointment as Lead Plaintiff. See Declaration of Lee Squitieri (“Squitieri Decl.”),

Ex. A, filed herewith. According to the PSLRA, any motions for appointment of lead counsel and

lead plaintiff must be filed within 60 days of the date of publication of notice.

         Defendant China XD is a research, development, manufacturing company and seller of

modified plastics primarily for automotive applications in the People’s Republic of China, and

Dubai, the United Arab Emirates. China XD has more than 600 customers. The Company’s main

products have occupied the first place in automobile production of polymer materials area in the past

five years in China. China XD is controlled by its majority shareholders Defendants Han and XD

Engineering.
       Majority owned Han and XD Engineering, facilitated by the Director Defendants, caused

China XD to enter into the Merger Agreement in June 2020 at a price per share of $1.20 per share

to minority shareholders that is nearly 50% less than Engineering XD’s December 2019 purchase of

shares from certain of China XD’s officers and directors at a price of 2.049 per share. The majority

owners, who also control management of China XD, also orchestrated the dilutive grant of 3.6

million share grants to directors in February 2020 whose approval was solicited through a materially

false and misleading proxy statement.

       This action includes class action claims for violations of Section 14 of Securities Exchange

Act of 1934 in connection with two proxy solicitations for votes by China XD shareholders in 2020.

See Amended Complaint Count I ¶¶47-58. The basis of the class claims for proxy violations is that

Proxy Statements issued in June 2020 and thereafter soliciting the merger were defective and in

violation of SEC Rule 14 and Rule 14a-9 because they contained untrue statements of fact and/or

omitted material facts necessary to make the statements made not misleading. The stockholders

vote was required for approval of the merger. In addition, the Proxy fails to provide all information

required under Rule 13e-3 (see Count II below, incorporated herein by reference). As a result, such

omissions and half-truths make the Proxy in violation of Section 14(a). The misrepresentations and

omissions in the Proxy Materials for the Merger were material to Plaintiff and the cl ass

members who were solicited to vote in favor of the merger agreement by defective Proxy

Materials. This constituted loss and harm to their voting rights and caused them economic harm.

       In addition, Defendant China XD’s separate proxy statement issued in January 2020

soliciting votes in favor of a newly enacted 2020 Stock Issuance Plan specifically for newly installed

directors who would soon be voting to approve, for China XD, a majority takeover. The proxy

soliciting votes for approval of the massively dilutive stock issuance was materially false and

misleading in failing to disclose (i) material transactions by China XD in anticipation of a majority

                                                  2
owner takeover; and (ii) Han and XD Engineering’s “plan” to take China XD private. The class

member shareholders approved the 2020 Stock Issuance Plan which led to a 3.6 million share grant

to Han and directors before the Merger thus gaining for them a windfall of approximately $4.3

million.

                                             ARGUMENT

I.      MOVANT SHOULD BE APPOINTED LEAD PLAINTIFF

        The PSLRA directs courts to consider any motion to serve as lead plaintiff filed by class

members in response to a published notice of class action/n by the later of: (i) 90 days after the date

of publication of the notice; or (ii) as soon as practicable after the Court decides any pending motion

to consolidate. 15 U.S.C. § 78u-4(a)(3)(B). The PSLRA provides a “rebuttable presumption” that

the "most adequate plaintiff' to serve as lead plaintiff is the person or group that:

        (aa)    has either filed the complaint or made a motion in response to a notice...;

        (bb)    in the determination of the Court, has the largest financial interest in the relief sought

by the class; and

        (cc)    otherwise satisfies the requirements of Rule 23 of the Federal Rules of Civil

Procedure.

15 U.S.C. § 78u-4(a)(3)(B)(ii).

        As set forth below, Movant satisfies all three of these criteria, and thus is entitled to the

presumption of being the “most adequate plaintiff for the Class.”

        A.      Movant Is Willing to Serve as Class Representative

        Movant has filed herewith a PSLRA certification attesting that Movant is willing to serve as

representative of the class and remains willing to provide testimony at deposition and trial, if

necessary. See Ex. D hereto. Accordingly, Movant satisfies the first requirement to serve as Lead

Plaintiff for the Class.

                                                    3
        B.       Movant Has the Largest Financial Interest in the Action

        The PSLRA requires a court to adopt a rebuttable presumption that "the most adequate

plaintiff. . .is the person or group of persons that... has the largest financial interest in the relief

sought by the class." 15 U.S.C. § 78u-4(a)(3)(B)(iii). "While the PSLRA does not specify how

we should decide which plaintiff group has the 'largest financial interest' in the relief sought, most

courts simply determine which potential lead plaintiff has suffered the greatest total losses." Takara

Trust v. Molex, 229 F.R.D. 577, 579 (N.D. Ill. 2005). Of the Lax/Olsten-styled1 factors in

determining the largest financial interest, the financial loss is the most significant factor. See In re

Fuwei Films Sec. Litig., 247 F.R.D. 432, 437 (S.D.N.Y. 2008). Indeed, “the best yardstick by which

to judge ‘largest financial interest’ is the amount of loss, period.” In re Bally Total Fitness, Sec.

Litig., 2005 WL 627960 * 4 (N.D. Ill. Mar. 15, 2005).

        Movant owns approximately 52,327 shares and lost approximately $153,309.49 in

connection with purchases of China XD securities. See Bx. 3 hereto. Movant is not aware of any

other movant that has suffered greater losses in the Company’s securities during the Class Period.

Accordingly, Movant satisfies the largest financial interest requirement to be appointed as Lead

Plaintiff for the class.

        C.       Movant Satisfies the Requirements of Rule 23 of the Federal Rules of Civil
                 Procedure

        Section 21D(a)(3)(B)(iii)(l)(cc) of the PSLRA further provides that, in addition to possessing

the largest financial interest in the outcome of the litigation, the Lead Plaintiff must “otherwise

satisf[y] the requirements of Rule 23 of the Federal Rules of Civil Procedure.” Rule 23(a) provides

that a party may serve as a class representative if the following four requirements are satisfied:

                 (1) the class is so numerous that joinder of all members is
                 impracticable, (2) there are questions of law or fact common to the
1
        Lax v. Merch. Acceptance Corp., 1997 WL 461036 5 (N.D. Ill. Aug. 11, 1997); In re Olsten Corp. Sec. Litig.,
3 F.Supp.2d 286,295 (E.D.N.Y. 1998).

                                                         4
                class, (3) the claims or defenses of the representative parties are
                typical of the claims or defenses of the class, and (4) the representative
                parties will fairly and adequately protect the interests of the class.

         In making its determination that the Lead Plaintiff satisfies the requirements of Rule 23, the

Court need not raise its inquiry to the level required in ruling on a motion for class certification -a

prima facie showing that Movant will satisfy the requirements of Rule 23 is sufficient. Fuwei Films,

247 F.R.D. at 439 (only a prima facie showing is required). Moreover, “typicality and adequacy of

representation are the only provisions relevant to a determination of lead plaintiff under the PSLRA.”

In re Oxford Health Plans, Inc. Sec. Litig., 182 F.R.D. 42, 49 (S.D.N.Y. 1998).

                1.       Plaintiff’s Claims are Typical

         The Rule 23(a) typicality requirement is satisfied when a plaintiff's claims arise from the

same event, practice or course of conduct that gives rise to other class members' claims and plaintiff's

claims are based on the same legal theory. See In re Livent, Inc. Noteholders Sec. Litig., 210 F.R.D.

512, 516 (S.D.N.Y. 2002). Rule 23 does not require the lead plaintiff to be identically situated with

all class members. Id.

         Here, Plaintiff’s claims are typical of the claims asserted by the Class. Movant, like all

members of the Class, alleges that Defendants violated the Exchange Act by issuing false and

misleading statements about the Company's business. Plaintiff’s interests are closely aligned with

the other Class members’ and Movant’s interests are, therefore, typical of the other members of the

Class.

                2.       Movant Is Adequate
         The adequacy of representation of Rule 23 is satisfied where it is established that a

representative party has the ability to represent the claims of the class vigorously, has obtained

adequate counsel, and there is no conflict between a potential representative's claim and those

asserted on behalf of the class. In re Cendant Corp. Litigation, 264 F.3d. 201, 265 (3d Cir. 2001).

                                                    5
       Here, Movant has communicated with competent, experienced counsel concerning this case,

and made this motion to be appointed as Lead Plaintiff. Movant is not aware that any conflict exists

between Plaintiff’s claims and those asserted on behalf of the Class. Movant also sustained

substantial financial losses from investments in China XD securities and is therefore, extremely

motivated to pursue claims in this action.

       D.      Movant Is Presumptively the Most Adequate Plaintiff

       The presumption in favor of appointing Movant as Lead Plaintiff may be rebutted only upon

proof “by a purported member of the Plaintiffs' class” that the presumptively most adequate plaintiff:

       (aa)    will not fairly and adequately protect the interests of the class; or

       (bb)    is subject to unique defenses that render such plaintiff incapable of adequately

representing the class.

15 U.S.C. § 78u-4(a)(3)(B)(iii)(I).

       Movant is a sophisticated investor with over 10 years of investing experience who resides in

Iowa. Movant is a staff engineer at John Deere. Movant holds a Master of Science from Colorado

State University.

       The presumption that Movant is the most adequate Lead Plaintiff is not subject to rebuttal.

Movant has suffered financial losses and has the largest financial interest in this case of any timely

movant. See Ex. B hereto. The ability of Movant to represent the Class fairly and adequately is

discussed above. Movant is not aware of any unique defenses Defendants could raise against him

that would render Movant inadequate to represent the Class.

II.    MOVANT’S SELECTION OF COUNSEL SHOULD BE APPROVED

       The PSLRA vests authority in the Lead Plaintiff to select and retain Lead Counsel, subject

to the approval of the Court. 15 U.S.C. § 78u-4(a)(3)(B)(v). The Court should only interfere with



                                                   6
Lead Plaintiff’s selection when necessary “to protect the interests of the class.” 15 U.S.C. § 78u-

4(a)(3)(B)(ii)11)(aa).

       Movant has selected Squitieri & Fearon LLP as Lead Counsel. The firm has been actively

researching Plaintiff’s and Class Plaintiffs’ claims, including reviewing publicly available financial

and other documents. Furthermore, the firm has an extensive history of bringing significant

recoveries to investors and is experienced in the area of securities litigation and class actions, having

been appointed as lead counsel in securities class actions in this District and in other courts

throughout the nation. See Ex. C hereto. The firm has prosecuted numerous securities actions and

other complex litigation and obtained substantial recoveries on behalf of investors.

       As a result of the firm’s experience in litigation involving issues similar to those raised in

this action, Plaintiff’s counsel has the skill and knowledge to prosecute this action effectively and

expeditiously. Thus, the Court may be assured that by approving Plaintiff’s selection of Lead

Counsel, the members of the class will receive the best legal representation available.

                                           CONCLUSION

       For the foregoing reasons, Movant respectfully requests the Court issue an Order (1)

appointing Movant as Lead Plaintiff of the Class; (2) approving Plaintiff’s selection of Squitieri &




                                                   7
Fearon LLP as Lead Counsel; and (3) granting such other relief as the Court may deem to be just

and proper.

Dated: April 30, 2021                      Respectfully submitted,

                                           SQUITIERI & FEARON, LLP



                                           By:/s/Olimpio Lee Squitieri
                                                   Olimpio Lee Squitieri
                                           32 East 57th Street
                                           12th Floor
                                           New York, New York 10022
                                           Tel: (212) 421-6492
                                           Fax: (212) 421-6553




                                              8
